Exhibit 10.2
 
FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 15, 2010 by and among DXP ENTERPRISES, INC., a Texas
corporation (the “Company”); each of the Lenders (as defined below) party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).


RECITALS


A.           The Company, the lenders from time to time party thereto
(individually, a “Lender” and collectively, the “Lenders”) and the
Administrative Agent executed and delivered that certain Credit Agreement dated
as of August 28, 2008.  Said Credit Agreement, as amended, supplemented and
restated, is herein called the “Credit Agreement”.  Any capitalized term used in
this Amendment and not otherwise defined shall have the meaning ascribed to it
in the Credit Agreement.


B.           The Company, the Lenders and the Administrative Agent desire to
amend the Credit Agreement in certain respects.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Lenders and the Administrative Agent do hereby agree as follows:


Amendments to Credit Agreement.


The definition of “Alternate Base Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus one-half percent (1/2%) and (c) the one month
Adjusted LIBO Rate in effect for an Interest Period commencing on such day plus
one percent (1%).  Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate or the one month Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate or the Federal Funds Effective Rate or the one month Adjusted
LIBO Rate, respectively.


The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Revolving
Loan ABR Spread”, “Revolving Loan Eurodollar Spread”, “Term Loan ABR Spread”,
“Term Loan Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio as of the most recent determination date:

 
1

--------------------------------------------------------------------------------

 





Leverage Ratio
Revolving Loan ABR Spread
Revolving Loan Eurodollar Spread
Term Loan ABR Spread
Term Loan Eurodollar Spread
Commitment Fee Rate
Category 1:
greater than or equal to 3.75 to 1.00
3.00%
4.00%
3.50%
4.50%
0.625%
Category 2:
greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00
2.50%
3.50%
3.00%
4.00%
0.50%
Category 3:
greater than or equal to 3.00 to 1.00 but less than 3.25 to 1.00
2.00%
3.00%
2.50%
3.50%
0.50%
Category 4:
greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
1.75%
2.75%
2.25%
3.25%
0.375%
Category 5:
greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
1.50%
2.50%
2.00%
3.00%
0.375%
Category 6:
less than 2.00 to 1.00
1.25%
2.25%
1.75%
2.75%
0.25%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; but the
Leverage Ratio shall be deemed to be in Category 1 at any time that an Event of
Default has occurred which is continuing or at the request of the Required
Lenders if the Borrower fails to timely deliver the consolidated financial
statements required to be delivered by it pursuant to Sections 5.01(a) or (b),
during the period from the deadline for delivery thereof until such consolidated
financial statements are received.


The definition of “EBITDA” set forth in Section 1.01 of the Credit Agreement is
hereby amended to read in its entirety as follows:
 
 
2

--------------------------------------------------------------------------------

 


“EBITDA” means, without duplication, for any period the consolidated net income
(excluding any extraordinary gains or losses) of the Borrower and its
Subsidiaries plus, to the extent deducted in calculating consolidated net
income, depreciation, amortization, other non-cash items and non-recurring items
(including, without limitation, impairment charges or asset write-offs and
accruals in respect of closed locations), Interest Expense, and tax expense for
taxes based on income and minus, to the extent added in calculating consolidated
net income, any non-cash items and non-recurring items; provided that, if the
Borrower or any of its Subsidiaries acquires the Equity Interests or assets of
any Person during such period under circumstances permitted under Section 6.15
hereof, EBITDA shall be adjusted to give pro forma effect to such acquisition
assuming that such transaction had occurred on the first day of such period and
provided further that, if the Borrower or any of its Subsidiaries divests the
Equity Interests or assets of any Person during such period under circumstances
permitted under this Agreement, EBITDA shall be adjusted to give pro forma
effect to such divestiture assuming that such transaction had occurred on the
first day of such period.  Add-backs allowed pursuant to Article 11, Regulation
S-X, of the Securities Act of 1933 will also be included in the calculation of
EBITDA.


The definition of “Excess Cash Flow” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Excess Cash Flow” means, for any period, EBITDA for such period minus Interest
Expense for such period paid in cash, scheduled principal payments on
Indebtedness for such period, income tax expense for such period paid in cash,
Capital Expenditures by Borrower for such period, and non-recurring items to the
extent included in determining EBITDA.


The definition of “Fixed Charges” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Fixed Charges” means (without duplication), for any period, the aggregate of
Interest Expense paid in cash, scheduled principal payments in respect of long
term debt, the current portion of Capital Lease Obligations for such period and
the aggregate amount of dividends in excess of $90,000 per fiscal year paid on
preferred Equity Interests during such period; provided that up to $1,000,000 of
cash Interest Expense paid in each twelve month period in respect of the
Subordinated Debt incurred in connection with the Project Pump Acquisition
shall, for the purposes of calculating Fixed Charges, be excluded from such
calculation to the extent paid from the proceeds of the issuance of new Equity
Interests during such period.


A new definition of “Project Pump Acquisition” is hereby added to Section 1.01
of the Credit Agreement, such new definition to read in its entirety as follows:


“Project Pump Acquisition” means the acquisition of substantially all of the
assets of Quadna Inc.


A new definition of “Senior Leverage Ratio” is hereby added to Section 1.01 of
the Credit Agreement, such new definition to read in its entirety as follows:


“Senior Leverage Ratio” means, as of any day, the ratio of (a) Indebtedness as
of such date minus the aggregate amount of all Subordinated Debt as of such date
to (b) EBITDA for the 12 months then ended, determined in each case on a
consolidated basis for Borrower and its Subsidiaries.


Section 5.13 of the Credit Agreement is hereby amended to read in its entirety
as follows:


SECTION 5.13.  Financial Covenants.  The Borrower will have (in each case, in
accordance with GAAP):


(a)           Fixed Charge Coverage Ratio – a Fixed Charge Coverage Ratio of not
less than (x) if the Project Pump Acquisition is consummated on or before June
30, 2010, (i) as of the last day of each fiscal quarter during the period from
and after January 1, 2010 through and including September 30, 2010, 1.10 to
1.00, (ii) as of December 31, 2010, 1.25 to 1.00, and (iii) as of the last day
of each fiscal quarter thereafter, 1.50 to 1.00 and (y) if the Project Pump
Acquisition is not consummated on or before June 30, 2010 (and, in any event,
until such time as the Project Pump Acquisition is consummated), (i) as of the
last day of each fiscal quarter during the period from and after January 1, 2010
through and including September 30, 2010, 1.00 to 1.00, (ii) as of December 31,
2010, 1.25 to 1.00, and (iii) as of the last day of each fiscal quarter
thereafter, 1.50 to 1.00.


 
3

--------------------------------------------------------------------------------

 
(b)           Leverage Ratio – a Leverage Ratio of not greater than (x) if the
Project Pump Acquisition is consummated on or before June 30, 2010, (i) as of
December 31, 2009, 3.75 to 1.00, (ii) as of March 31, 2010, 4.50 to 1.00, (iii)
as of June 30, 2010, 4.50 to 1.00, (iv) as of September 30, 2010, 4.25 to 1.00,
(v) as of December 31, 2010, 4.00 to 1.00, (vi) as of March 31, 2011, 3.50 to
1.00, and (vii) as of the last day of each fiscal quarter thereafter, 3.25 to
1.00 and (y) if the Project Pump Acquisition is not consummated on or before
June 30, 2010 (and, in any event, until such time as the Project Pump
Acquisition is consummated), (i) as of December 31, 2009, 3.75 to 1.00, (ii) as
of March 31, 2010, 4.25 to 1.00, (iii) as of June 30, 2010, 4.00 to 1.00, (iv)
as of September 30, 2010, 3.75 to 1.00, and (v) as of the last day of each
fiscal quarter thereafter, 3.25 to 1.00.
 
                                 (c)             Asset Coverage Ratio – an Asset
Coverage Ratio of not less than 1.00 to 1.00 at all times.


(d)           Senior Leverage Ratio – a Senior Leverage Ratio of not greater
than (i) as of December 31, 2009, 3.75 to 1.00, (ii) as of March 31, 2010, 4.25
to 1.00, (iii) as of June 30, 2010, 4.00 to 1.00, (iv) as of September 30, 2010,
3.75 to 1.00, (v) as of December 31, 2010, 3.25 to 1.00, (vi) as of March 31,
2011, 3.00 to 1.00, and (vii) as of the last day of each fiscal quarter
thereafter, 2.75 to 1.00.


Section 6.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:


SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any
other Loan Party to, create, incur, assume or permit to exist any Indebtedness,
except:


(a)           The Borrower will not, and will not permit any other Loan Party
to, create, incur, assume or permit to exist any Indebtedness, except:


(i)           Indebtedness created under the Loan Documents;


(ii)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01;


(iii)           Indebtedness of any Subsidiary of Borrower (other than a Foreign
Subsidiary) to the Borrower or any other  Subsidiary of Borrower (other than a
Foreign Subsidiary) and Indebtedness of Borrower to any of its Subsidiaries
(other than a Foreign Subsidiary) and Indebtedness of any Foreign Subsidiary of
Borrower to any other Foreign Subsidiary of Borrower;


(iv)           Indebtedness of any Foreign Subsidiary of Borrower to the
Borrower or any other  Subsidiary of Borrower (other than a Foreign Subsidiary)
in an aggregate amount not to exceed $5,000,000 in the aggregate at any one time
outstanding and Indebtedness of Borrower to any of its Foreign Subsidiaries not
to exceed $1,000,000 in the aggregate at any one time outstanding;


(v)           Guarantees of Indebtedness permitted under this Section 6.01;


(vi)           purchase money Indebtedness or Capital Lease Obligations in an
aggregate amount not exceeding, at any one time outstanding, $5,000,000;


(vii)           “mark to market” exposure resulting from any Swap Agreement
entered into in compliance with Section 6.07;


 
4

--------------------------------------------------------------------------------

 
(viii)           Indebtedness under performance, stay, customs, appeal and
surety bonds or with respect to workers’ compensation or other like employee
benefit claims, in each case incurred in the ordinary course of business;


(ix)           Indebtedness in respect of customary netting services, overdraft
protections and similar customary arrangements, in each case incurred in the
ordinary course of business in connection with deposit accounts;


(x)           Indebtedness of the type described in clause (e) of the definition
of “Indebtedness” secured by the Liens permitted under Section 6.02;


(xi)           other Indebtedness in an aggregate principal amount not
exceeding, at any one time outstanding, an amount equal to fifteen percent (15%)
of the net worth of the Borrower (on a consolidated basis) disclosed by the most
recently delivered financial statements of the Borrower;


(xii)           Subordinated Debt incurred by the Borrower; and


(xiii)           extensions, renewals and replacements of any of the foregoing
that do not increase the outstanding principal amount thereof.


(b)           Intentionally Omitted.


Section 6.05(h) of the Credit Agreement is hereby amended to read in its
entirety as follows:


(h)           the sale of assets associated with the operations of the Borrower
and its Subsidiaries in Memphis, Tennessee, and other sales by the Borrower or
any of its Subsidiaries (exclusive of the sale of assets associated with the
operations of the Borrower and its Subsidiaries in Memphis, Tennessee) which do
not exceed, in the aggregate, $1,000,000 in any fiscal year;


Section 6.08 of the Credit Agreement is hereby amended to read in its entirety
as follows:


SECTION 6.08.  Restricted Payments.  The Borrower will not, nor will it permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, (i) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock, (ii) the Borrower may purchase, redeem and retire any Equity
Interests using proceeds realized from the sale of additional shares of the
common stock of Borrower, (iii) Subsidiaries of Borrower may declare and pay
dividends ratably with respect to their Equity Interests, (iv) the Borrower may
pay preferred dividends in cash up to a maximum aggregate amount of $90,000 per
annum, (v) so long as no Event of Default has occurred which has not been cured
or waived, or would reasonably be expected to result from such payment (on a pro
forma basis), the Borrower may pay preferred dividends in cash in excess of
$90,000 per annum if, after giving effect thereto, the Fixed Charge Coverage
Ratio is equal to or greater than (x) at any time during the period from and
after March 15, 2010 through and including September 30, 2010, 1.50 to 1.00 and
(y) at any time thereafter, 1.75 to 1.00, (vi) so long as no Event of Default
has occurred which has not been cured or waived, or would reasonably be expected
to result from such payment (on a pro forma basis), the Borrower may make
payments in cash of accrued interest on Subordinated Debt (a) if, after giving
effect thereto, the Fixed Charge Coverage Ratio is equal to or greater than (x)
at any time during the period from and after March 15, 2010 through and
including September 30, 2010, 1.50 to 1.00 and (y) at any time thereafter, 1.75
to 1.00 or (b) if such cash payments are paid from the proceeds of the issuance
of new Equity Interests and (vii) the Borrower may make payments of accrued
interest on Subordinated Debt paid in kind or otherwise by capitalizing the
same.


 
5

--------------------------------------------------------------------------------

 
Section 6.15 of the Credit Agreement is hereby amended to read in its entirety
as follows:


SECTION 6.15.  Acquisitions.  The Borrower will not, and will not permit any
other Loan Party to, enter into any Acquisition other than an Acquisition (which
may be way of a merger with and into the Borrower or another Loan Party so long
as the Borrower or the applicable Loan Party is the surviving entity),
satisfying the following criteria:


(a)           any Acquisition of Equity Interests shall require the acquisition
of all (but not less than all) of the Equity Interests in and to the applicable
Person;


(b)           no Default or Event of Default shall have occurred and be
continuing or, on a pro forma basis, would reasonably be expected to result from
such Acquisition;


(c)           the Borrower can demonstrate, on a pro forma basis, after giving
effect to such Acquisition that (x) there is at least ten percent (10%)
availability for Loan Borrowings hereunder and (y) the Senior Leverage Ratio,
after giving effect to such Acquisition,  is less than 2.50 to 1.00; and


(d)           the Borrower shall have delivered (or caused to be delivered) to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent in connection with such Acquisition.


Notwithstanding the foregoing, nothing herein shall restrict the Borrower from
entering into or consummating the Project Pump Acquisition so long as the sum of
(a) the consideration attributable to the issuance of equity to the Seller in
respect of the Project Pump Acquisition plus (b) the lesser of (i) $10,000,000
or (ii) the aggregate amount of Subordinated Debt incurred to pay a portion of
the consideration payable in connection with the Project Pump Acquisition plus
(c) the proceeds from the issuance of additional equity of the Borrower in the
30 days prior to the consummation of the Project Pump Acquisition equals at
least 50% of the aggregate purchase price payable in connection with the Project
Pump Acquisition (excluding, for avoidance of doubt, fees and expenses in
connection with the Project Pump Acquisition).


Waiver of Prior Default.  The Administrative Agent and the Lenders hereby waive
(i) any Default or Event of Default arising under Section 5.13(a) of the Credit
Agreement in respect of the Fixed Charge Coverage Ratio as of December 31, 2009
and (ii) any Default or Event of Default arising under Section 5.02 of the
Credit Agreement with respect to any Default or Event of Default referred to in
clause (i); provided, however, that the foregoing waiver shall not apply to any
other Default or Event of Default (whether similar or dissimilar).


Ratification.  Except as expressly amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and
effect.  None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Company
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.


Expenses.  The Company shall pay to the Administrative Agent all reasonable fees
and expenses of its legal counsel incurred in connection with the execution of
this Amendment.  In addition, the Borrower agrees to pay to the Administrative
Agent, for its own account and for the account of the respective Lenders, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


Certifications.  The Company hereby certifies that (a) no material adverse
change in the business, assets, operations or condition, financial or otherwise
of the Company and its Subsidiaries, taken as a whole, since December 31, 2007
and (b) subject to the waiver set forth herein, no Default or Event of Default
has occurred and is continuing or will occur as a result of this Amendment.


Miscellaneous.  This Amendment (a) shall be binding upon and inure to the
benefit of the Company, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Loan Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject
matter.  The headings herein shall be accorded no significance in interpreting
this Amendment.


[Signature Pages Follow]

 
6

--------------------------------------------------------------------------------

 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02


THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.






DXP ENTERPRISES, INC.,
a Texas corporation




By:  /s/Mac McConnell
Name:           Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary




 
7

--------------------------------------------------------------------------------

 

The undersigned Subsidiaries of the Borrower hereby join in this Amendment to
evidence their consent to execution by Borrower of this Amendment, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to this Amendment, and to acknowledge that without
such consent and confirmation, Lenders would not execute this Amendment.


PRECISION INDUSTRIES, INC.,
a Nebraska corporation


By:              /s/ Mac McConnell
Name:              Mac McConnell
Title:              Secretary and Treasurer



SEPCO INDUSTRIES, INC.,
a Texas corporation
 
PELICAN STATE SUPPLY COMPANY, INC.,
a Nevada corporation
 
                                                                                                
DXP ACQUISITION, INC.,
 a Nevada corporation
                                                                                               
                         AMERICAN MRO, INC.,
a Nevada corporation
                                                                                               
                         R.A. MUELLER., INC.,
an Ohio corporation
 
DXP HOLDINGS, INC.,
a Texas corporation


By:              /s/ Mac McConnell
Name:              Mac McConnell
Title:              Vice President, Treasurer and Secretary



PMI OPERATING COMPANY, LTD.,
a Texas limited partnership


By:    Pump-PMI, LLC,
a Texas limited liability company,
its general partner


By:   DXP Enterprises, Inc.,
a Texas corporation,
its sole member


         By:  /s/ Mac McConnell
Name:   Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary

 
 
`                                                              PMI INVESTMENT,
LLC,
a Delaware limited liability company

 
By:              /s/David R. Little
Name:              David R. Little
Title:              Manager


 
 

 
8

--------------------------------------------------------------------------------

 

PUMP-PMI LLC,
a Texas limited liability company


By:       DXP Enterprises, Inc.,
a Texas corporation,
its sole member


By:          /s/Mac McConnell
Name:             Mac McConnell
 
Title:
Senior Vice President, Chief Financial Officer and Secretary



VERTEX CORPORATE HOLDINGS, INC.,
 a Delaware corporation


By:  /s/Mac McConnell
Name:  Mac McConnell
Title:  Vice President


PAWTUCKET HOLDINGS, INC.,
a Delaware corporation


By:  /s/Mac McConnell
Name:  Mac McConnell
Title:  Vice President


PFI, LLC,
a Rhode Island limited liability company


By:           Pawtucket Holdings, Inc.,
a Delaware corporation


By:  /s/Mac McConnell
Name:  Mac McConnell
Title:  Vice President



 
9

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By:  /s/Tom Caver
Name:  Thomas F. Caver III
Title:  Vice President




BANK OF AMERICA, N.A.


By:  /s/Gary L. Mingle
Name:  Gary L. Mingle
Title:  Senior Vice President




WACHOVIA BANK, NATIONAL
ASSOCIATION


By:  /s/ Tom Caver
Name:  Thomas F. Caver III
Title:  Vice President




U.S. BANK NATIONAL ASSOCIATION


By:  /s/F. August Haug
Name:  F. August Haug
 Title:  Assistant Vice President




COMPASS BANK


By:  /s/Frank Carvelli
Name:  Frank Carvelli
Title:  Vice President





 
10

--------------------------------------------------------------------------------

 
